Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 1 of 15 PageID 150




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 CHRISTIE L NAFZIGER,

        Plaintiff,

 v.                                                      Case No: 8:19-cv-2511-T-35TGW

 GOSPEL CRUSADE, INC.,

        Defendant.


                                           ORDER

        THIS CAUSE comes before the Court for consideration of the Motion to Dismiss

 filed by Defendant, Gospel Crusade, Inc., (Dkt. 16); Defendant’s Motion to Strike, (Dkt.

 17); and the Response in opposition to both Motions filed by Plaintiff, Christie L. Nafziger.

 (Dkt. 22) Upon consideration of all relevant filings, case law, and being otherwise fully

 advised, the Court GRANTS IN PART and DENIES IN PART Defendant’s Motion to

 Dismiss and DENIES AS MOOT Defendant’s Motion to Strike.

 I.     BACKGROUND

        Defendant Gospel Crusade, Inc. operates a church as well as a resort and

 conference center on its property. (Dkt. 3 at ¶ 18) Defendant also produces video content

 for promotional purposes and for use on Christian Television Network. (Id.) Plaintiff,

 Christie L. Nafziger, began working for Defendant in November of 2009 as an Accounts

 Clerk and in video production, although she previously worked as a volunteer for the six

 years immediately preceding her employment beginning in 2003. (Id. at ¶ 17) Plaintiff was

 terminated on November 30, 2018 allegedly for poor performance, although it appears a

 termination meeting was not held until February 23, 2019. (Id. at ¶¶ 29, 45–59)
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 2 of 15 PageID 151




        Plaintiff’s Equal Employment Opportunity Commission (“EEOC”) Charge of

 Discrimination was filed on March 11, 2019. (Dkt. 3-2 at 4) On June 12, 2019, Plaintiff

 received an EEOC Letter of Determination regarding the EEOC’s findings as to her

 claims, and on July 11, 2019 she received a Notice of Right to Sue. (Id. at 1‒3) On

 October 10, 2019, Plaintiff filed this action against Defendant in district court alleging

 retaliation and sex discrimination under the Florida Civil Rights Act (“FCRA”) and Title VII

 of the Civil Rights Act of 1964, as amended (“Title VII”), marital status discrimination under

 the FCRA, negligent retention, and assault. (Id.)

        On December 2, 2019, Defendant filed this Motion Dismiss challenging the

 sufficiency of Plaintiff’s factual assertions and arguing that Plaintiff failed to exhaust her

 administrative remedies for the Tittle VII and FCRA claims prior to filing the Complaint.

 (Dkt. 16 at 1‒2) Simultaneously, Defendant filed a Motion to Strike paragraphs 33 and 34

 of the Complaint, asserting that they “are immaterial, scandalous, and would cause undue

 prejudice . . . .” (Dkt. 17 at 2) Defendant also seeks to strike Plaintiff’s request for injunctive

 relief as well as Plaintiff’s request for liquidated damages.

        In her response, Plaintiff asserts that she fulfilled all administrative prerequisites

 and that Defendant’s arguments “lack merit” and should “be couched as affirmative

 defenses,” not considered as the basis for a motion to dismiss. (Id. at 1‒3) As to the

 Motion to Strike, Plaintiff asserts that Paragraphs 33 and 34 were not included for

 scandalous purposes, but rather “to evince a disturbing pattern of treatment of female

 employees,” as the matter referenced in those paragraphs involved an allegation of

 assault litigated in a Minnesota federal court in which Defendant was named as a party.

 (Dkt. 22 at 10)



                                                 2
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 3 of 15 PageID 152




        Upon review of the Complaint against the prevailing low threshold for pleading a

 claim, the Court finds that Plaintiff has plausibly alleged claims for retaliation (Counts One

 and Two), sex discrimination (Counts Three and Four), marital status discrimination

 (Count Five), and assault (Count Seven). (See Dkt. 3) These allegations must be taken

 as true for purposes of addressing the Motion to Dismiss. Therefore, for the reasons that

 follow, Defendant’s Motion to Dismiss is GRANTED as to the negligent retention claim

 pleaded in Count Six. The Motion is otherwise DENIED.

 II.    LEGAL STANDARD

        The threshold for surviving a motion to dismiss for failure to state a claim under

 Federal Rule of Civil Procedure 12(b)(6) is a low one. Quality Foods de Centro Am., S.A.

 v. Latin Am. Agribusiness Dev. Corp., S.A., et al., 711 F.2d 989, 995 (11th Cir. 1983). A

 plaintiff must plead only enough facts to state a claim to relief that is plausible on its face.

 Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1968‒69 (2007) (abrogating the “no set

 of facts” standard for evaluating a motion to dismiss established in Conley v. Gibson, 355

 U.S. 41, 45–46 (1957)). Although a complaint challenged by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a plaintiff is still obligated to provide

 the “grounds” for his entitlement to relief, and “a formulaic recitation of the elements of a

 cause of action will not do.” Berry v. Budget Rent A Car Sys., Inc., 497 F. Supp. 2d 1361,

 1364 (S.D. Fla. 2007) (quoting Twombly, 127 S. Ct. at 1964–65). In evaluating the

 sufficiency of a complaint in light of a motion to dismiss, the well pleaded facts must be

 accepted as true and construed in the light most favorable to the plaintiff. Quality Foods,

 711 F.2d at 994–95. However, the court should not assume that the plaintiff can prove

 facts that were not alleged. Id. Thus, dismissal is warranted if, assuming the truth of the



                                                3
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 4 of 15 PageID 153




 factual allegations of the plaintiff’s complaint, there is a dispositive legal issue which

 precludes relief. Neitzke v. Williams, 490 U.S. 319, 326 (1989).

 III.   DISCUSSION

        Defendant moves to dismiss the Complaint for several reasons. First, Defendant

 argues that Plaintiff failed to exhaust her administrative remedies for all Title VII and

 FCRA claims prior to filing suit because the Charge of Discrimination does not allege facts

 to support such claims. (Dkt. 16 at 1) Next, Defendant argues that, with the exception of

 the marital status discrimination claim, all other Counts in the Complaint fail to state a

 claim. (Id. at 2) Finally, in regard to Plaintiff’s claims of sex discrimination, Defendant

 argues that these claims should be dismissed with prejudice because the Charge of

 Discrimination and the Complaint “only allege facts regarding discrimination based on

 sexual orientation, which is not a valid basis for relief under Title VII or the FCRA.” (Id. at

 2)

        As a threshold matter, the Court notes that Defendant’s argument that Plaintiff

 failed to exhaust her administrative remedies fails. Specifically, Defendant asserts that

 Plaintiff’s claims for retaliation, sex discrimination, and marital status discrimination

 should be dismissed because Plaintiff’s EEOC Charge did not include these grounds.

 (Dkt. 16 at 7 (citing Dkt 3-2 at 4–5)) Plaintiff responds that she has exhausted all

 administrative remedies for all claims. (Dkt. 22 at 1) Specifically, as to the retaliation

 claims, Plaintiff asserts that she “complain[ed] her employer was treating her unlawfully.”

 (Id. at 2) As to the claims for sex discrimination, Plaintiff asserts that “sexual orientation

 is sex discrimination.” (Id. at 1‒2)




                                               4
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 5 of 15 PageID 154




        The Court finds that Plaintiff has exhausted all administrative remedies. Notably,

 Plaintiff included her EEOC Letter of Determination as an exhibit to her Complaint. (Dkt.

 3-2) Therein, the second paragraph makes clear that Plaintiff’s allegations in the Charge

 of Discrimination were sufficient to exhaust her administrative remedies with respect to

 the broad spectrum of claims asserted here. (Id. at 1) Specifically, the Letter of

 Determination reads: The Charging Party “alleges she was harassed and ultimately

 discharged based on her sex/sexual orientation or perceived sexual orientation” and that

 her employer “harassed her regarding her living arrangements and terminated her

 employment under the pretext of poor performance.” Id.

                A. Title VII and FCRA

        Counts One through Five of the Complaint are filed pursuant to Title VII and the

 FCRA. (Dkt. 3) Title VII of the Civil Rights Act of 1964 (“Title VII”) and the Florida Civil

 Rights Act (“FCRA”) prohibit employment discrimination on the basis of race, color,

 religion, sex, or national origin. 42 U.S.C. § 2000e-2(a)(1); Fla. Stat. § 760.10(1). The

 FCRA further prohibits discrimination “against any individual with respect to

 compensation, terms, conditions, or privileges of employment, because of such

 individual’s . . . marital status.” Fla. Stat. § 760.10(1)(a).

        “Claims under Title VII and the FCRA are analyzed under the same burden-shifting

 framework because the FCRA was modeled on Title VII.” Gamboa v. Am. Airlines, 170 F.

 App’x 610, 611 (11th Cir. 2006) (citing Harper v. Blockbuster Entertainment Corp., 139

 F.3d 1385, 1387 (11th Cir. 1998)). “Because the same prima facie case and burden-

 shifting mechanisms apply to Title VII and FCRA discrimination claims, decisions

 construing Title VII are applicable to FCRA claims brought in federal court.” Id.



                                                 5
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 6 of 15 PageID 155




        A plaintiff may establish a prima facie case of discrimination through either direct

 or circumstantial evidence. See Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330

 (11th Cir. 1998). Absent direct evidence of discrimination, Plaintiff must prove her claim

 through the McDonnell Douglas burden-shifting framework. 411 U.S. 792 (1973). Under

 this framework, Plaintiff must first establish a prima facie case of employment

 discrimination. See id. If Plaintiff establishes a prima facie case, the burden then shifts to

 Defendant to articulate some legitimate, nondiscriminatory reason for the employment

 action. Id. If Defendant meets this burden of production, the presumption of discrimination

 raised in Plaintiff’s prima facie case is rebutted. Id.; see also Rice-Lamar v. City of Fort

 Lauderdale, 232 F.3d 836, 842‒43 (11th Cir. 2000) (citing Tex. Dep’t of Cmty. Affairs v.

 Burdine, 450 U.S. 248, 254‒56, 101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981)). Plaintiff must

 then show that Defendant’s proffered legitimate, nondiscriminatory reason is pretextual.

 McDonnell Douglas, 411 U.S. 79.

                       i. Retaliation Claims

        Defendant asserts that Plaintiff has failed to adequately plead a claim for retaliation

 under both Title VII and the FCRA because the Complaint “fails to plead that she engaged

 in statutorily protected activity,” and therefore, her retaliation claims must be dismissed.

 (Dkt. 16 at 2)

        “To establish a claim of retaliation under Title VII . . . a plaintiff must prove that

 [s]he engaged in statutorily protected activity, [s]he suffered a materially adverse action,

 and there was some causal relation between the two events.” Butler v. Alabama Dept. of

 Transp., 536 F.3d 1209, 1212–13 (11th Cir. 2008) (quoting Goldsmith v. Bagby Elevator

 Co., 513 F.3d 1261, 1277 (11th Cir. 2008)). “To establish a causal connection, a plaintiff



                                               6
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 7 of 15 PageID 156




 must show that the relevant decisionmaker was ‘aware of the protected conduct, and that

 the protected activity and the adverse actions were not wholly unrelated.’” Kidd v. Mando

 Am. Corp., 731 F.3d 1196, 1211 (11th Cir. 2013) (internal citations omitted).

        Title VII directs that “[i]t shall be an unlawful employment practice for an employer

 to discriminate against any of his employees . . . because he has opposed any practice

 made an unlawful employment practice by this subchapter . . . .” See 42 U.S.C. § 2000e-

 3 (emphasis added)); see also E.E.O.C. v. Total System Services, Inc., 221 F.3d 1171,

 74 (11th Cir. 2000). The Supreme Court held in Crawford v. Metro. Gov’t of Nashville &

 Davidson County that the term “oppose” in this context takes its ordinary meaning: “to

 resist or antagonize . . . ; to contend against; to confront; resist; withstand.” 555 U.S. 271,

 276 (2009); see also Demers v. Adams Homes of Nw. Fla., Inc., 321 F. App’x 847, 852

 (11th Cir. 2009). The Crawford Court concluded that an employee engaged in statutorily

 protected opposition where she disclosed discrimination not on her own initiative, but in

 response to an internal investigation. Id. The Court explained that “‘[o]ppos[ition]’ goes

 beyond ‘active, consistent’ behavior” and includes instances in which an individual “has

 taken no action at all to advance a position beyond disclosing it.” Id. at 277; see also

 Thampi v. Manatee Cty. Bd. of Comm’rs, 384 F. App’x 983, 990 (11th Cir. 2010).

 Moreover, the Court was clear that “courts would call it opposition if an employee took a

 stand against an employer’s discriminatory practices not by instigating action, but by

 standing pat . . . .” Crawford, 555 U.S. at 276.

        With that precept in mind, the Court finds that Plaintiff’s Complaint establishes a

 prima facie case of retaliation at this stage of litigation. Although the Complaint does not

 list any examples of Plaintiff verbally opposing Defendant’s alleged discriminatory



                                               7
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 8 of 15 PageID 157




 treatment, it does include several instances of Plaintiff’s refusal to comply with

 Defendant’s alleged discriminatory requests. Notably, the Complaint lists more than five

 dates in which Defendant explicitly told Plaintiff that her job was contingent on her

 modifying her living arrangement, specifically referencing her “separat[ion] from her

 husband” and moving in with her former co-worker, who is female. (Dkt. 3 at ¶¶ 19‒27,

 35‒37, 40‒43, 68) Plaintiff declined to accede to these demands. Based on these facts,

 a jury could reasonably find that on multiple occasions, Plaintiff’s non-verbal actions

 demonstrated defiance or “opposition” to Defendant’s alleged discriminatory requests.

 Therefore, the Court finds that Plaintiff’s repeated acts of non-verbal “opposition” satisfy

 the low threshold required to plead retaliation at this stage of the proceedings.

 Accordingly, Defendant’s Motion to Dismiss as to Counts One and Two is DENIED.

                       ii. Sex Discrimination Claims

          Defendant also asserts that Plaintiff’s sex discrimination claims should be

 dismissed, with prejudice, because the facts in the Complaint allege discrimination based

 upon sexual orientation discrimination, not sexual discrimination. (Dkt. 16 at 11) Plaintiff

 responds that “[h]arassment and termination of Plaintiff based on her employer’s

 assumption that she has or had a romantic relationship with someone of the same sex is

 [included in the definition of] sex discrimination.” (Dkt. 22 at 5‒6)

          To establish a prima facie case of sex discrimination a plaintiff must show (1) she

 belongs to a protected class; (2) she was qualified to do the job; (3) she was subjected to

 adverse employment action; and (4) her employer treated similarly situated employees

 outside her class more favorably. See Crawford v. Carroll, 529 F.3d 961, 970 (11th Cir.

 2008).



                                               8
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 9 of 15 PageID 158




        The paramount question presented here is whether discrimination based on sexual

 orientation is a form of sex discrimination under Title VII and the FCRA. Notably, the

 Supreme Court has recently clarified this issue in Bostock v. Clayton Cty. 590 U. S. ____

 (2020), Nos. 17-1618, 17-1623 and 18-107, 2020 U.S. LEXIS 3252, at *1.

        The Court held that “it is impossible to discriminate against a person for being

 homosexual or transgender without discriminating against that individual based on sex,”

 and thus, “an employer who fires an individual merely for being gay or transgender

 violates Title VII.” Id. at *2, *21. The decision combines cases from three circuit courts,

 including the Eleventh Circuit, all of which involved an employer who allegedly fired a

 long-time employee for being gay or transgender. 1

        The question before the Court was a straightforward one:

                [W]hether an employer can fire someone simply for being
                homosexual or transgender. The answer is clear. An employer who
                fires an individual for being homosexual or transgender fires that
                person for traits or actions it would not have questioned in members
                of a different sex. Sex plays a necessary and undisguisable role in
                the decision, exactly what Title VII forbids.



 1
   In the first case, Bostock v. Clayton Cty. Bd. of Comm’rs, Gerald Bostock was fired from his job
 as an official in the Clayton County, Georgia, judicial system for “conduct unbecoming of its
 employees” after he joined a gay softball league. No. 1:16-CV-1460-ODE, 2017 U.S. Dist. LEXIS
 217815, at *3 (N.D. Ga. July 21, 2017), aff’d, 723 F. App’x 964 (11th Cir. 2018). On appeal, the
 Eleventh Circuit affirmed the district court’s determination that Title VII does not protect
 employees from discrimination based on sexual orientation and Bostock appealed. Id. at 723 F.
 App’x 964. In the second case, Zarda v. Altitude Express, Donald Zarda alleged that he was fired
 from a skydiving company because he did not conform to the sex stereotype that men should be
 attracted only to women. No. 10-CV-4334(JFB)(ARL), 2014 U.S. Dist. LEXIS 203140, at *1
 (E.D.N.Y. Mar. 28, 2014), rev’d, 883 F.3d 100 (2d Cir. 2018). The Second Circuit agreed with
 Zarda that Title VII bars discrimination based on sexual orientation and the employer appealed.
 Id. 883 F.3d at 108. The EEOC filed the third lawsuit, involving the rights of transgender
 employees, in federal district court in Michigan against a funeral home that fired Aimee Stephens
 once she announced that she would begin living as a woman. EEOC v. R.G. & G.R. Harris Funeral
 Homes, Inc., 201 F. Supp. 3d 837, 840 (E.D. Mich. 2016), rev’d, 884 F.3d 560, 566 (6th Cir. 2018).
 The district court agreed with the funeral home that Title VII does not protect transgender
 employees from discrimination; however, the Sixth Circuit reversed on appeal. Id.

                                                 9
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 10 of 15 PageID 159




 Id. at *9. Accordingly, in light of the Supreme Court’s recent decision, Defendant’s

 argument that sexual orientation is not protected under Title VII must fail. Similarly, since

 “decisions construing Title VII are applicable to FCRA claims brought in federal court,”

 Defendant’s argument also fails under the FCRA. See Gamboa, 170 F. App’x at 611

 (internal citation omitted). Consequently, the Motion to Dismiss as to Counts Three and

 Four is DENIED.

                      iii. Marital Status Claim

        Next, Defendant argues that Plaintiff’s marital status discrimination claim must be

 dismissed. Pursuant to the FCRA, it is an unlawful employment practice for an employer

 to “discharge or to fail or refuse to hire any individual, or otherwise to discriminate against

 any individual with respect to compensation, terms, conditions, or privileges of

 employment, because of such individual’s . . . marital status.” Fla. Stat. § 760.10(1)(a).

 The Florida Supreme Court has held that the term “marital status,” as used in the FCRA

 section prohibiting discrimination based on marital status, “means the state of being

 married, single, divorced, widowed or separated, and does not include the specific identity

 or actions of an individual’s spouse.” Donato v. American Tel. & Tel. Co., 767 So. 2d

 1146, 1154‒55 (Fla. 2000).

        Defendant’s sole argument against Plaintiff’s marital status discrimination claim is

 that Plaintiff failed to exhaust her administrative remedies. (Dkt. 16 at 7–11) The Court

 has determined that this argument lacks merit based on the second paragraph of the

 EEOC Letter of Determination, which makes clear that Plaintiff’s allegations in the Charge

 of Discrimination were sufficient to exhaust her administrative remedies. (See Dkt. 3-2 at

 1) Additionally, the Complaint alleges that during the “hour-plus” termination meeting,



                                               10
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 11 of 15 PageID 160




 several topics were discussed with Plaintiff, including “the nature of divorce,” Plaintiff’s

 “reconciliation with her husband,” Plaintiff’s living arrangement with her former female co-

 worker, and the status of the former co-worker’s marriage to her husband. (Dkt. 1 at ¶¶

 45‒53) These allegations plausibly assert that Defendant is liable for marital status

 discrimination under the FCRA. (Id. at ¶¶ 43–59) Therefore, Defendant’s Motion to

 Dismiss Count Five of the Complaint is DENIED.

               B. Negligent Retention Claim

        As to the negligent retention claim asserted in Count Six, Defendant contends that

 it should be dismissed because “Plaintiff fails to plead that Defendant had knowledge of

 an employee’s propensity to commit assault or properly allege pre-existing knowledge,

 resulting in a failure to state a claim.” (Dkt. 16 at 11) Plaintiff responds that the Complaint,

 specifically “Paragraphs 33 and 34, indicate [that the Defendant] had a pattern of similar

 discriminating behavior against employees.” (Dkt. 22 at 9–10) Plaintiff also contends that

 she should be “entitled to conduct discovery to determine if the employer knew or should

 have known about problems with this employee.” (Id.)

        The allegations asserted in the Complaint are unclear. The underlying tort from

 which the negligent retention claim appears to derive is an alleged assault that occurred

 while Plaintiff was in her former co-worker’s home. (Dkt. 3 at ¶ 32) Specifically, Plaintiff

 asserts that her former co-worker’s son and estranged husband, acting as agents of the

 Defendant, “accosted” her and videotaped her without consent. (Id.) The Complaint

 alleges that the estranged husband is “related to officials with Defendant and worked

 there during at least some of the relevant times.” (Id. at ¶¶ 21, 32) It is not clear how the

 son is connected to the Defendant.



                                               11
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 12 of 15 PageID 161




        Under Florida law, negligent retention is a valid cause of action if “during the course

 of employment, the employer becomes aware of problems with an employee that

 indicated his unfitness, and the employer fails to take further action such as investigating,

 discharge, or reassignment.” See Degitz v. Southern Management Servs., Inc., 996 F.

 Supp. 1451, 1462 (M.D. Fla. 1998) (citing Watson v. City of Hialeah, 552 So. 2d 1146,

 1148 (Fla. 3d DCA 1989)). Liability attaches when an employer (1) knows or should know

 about the offending employee’s unfitness and (2) fails to take appropriate action. Garcia

 v. Duffy, 492 So.2d 435, 438‒39 (Fla. 2d DCA 1986). To “prevail on a claim of negligent

 supervision, retention, or training, the plaintiff must demonstrate that the defendant

 employer owes a duty to the plaintiff, the breach of which is the proximate cause of the

 plaintiff’s injuries.” Watson, 552 So. 2d at 1146; see also Gutman v. Quest Diagnostics

 Clinical Labs., Inc., 707 F. Supp. 2d 1327, 1331‒32 (S.D. Fla. 2010) (internal citation

 omitted). Additionally, “[t]he underlying wrong allegedly committed by an employee in a

 negligent supervision or a negligent retention claim must be based on an injury resulting

 from a tort which is recognized under common law.” Footstar Corp. v. Doe, 932 So. 2d

 1272, 1278 (Fla. 2d DCA 2006).

        Although Plaintiff’s Complaint includes a cause of action for assault (Count Seven)

 involving two individuals alleged to be agents of Defendant, Plaintiff fails to state a claim

 for negligent retention because the Complaint does not allege any facts concerning which

 of these individuals was allegedly negligently retained. (Dkt. 3 at ¶¶ 90–93) The Complaint

 is also devoid of any facts alleging that Defendant had knowledge regarding the alleged

 negligently retained employee’s propensity to commit assault. 2 (Id.) As Florida law


 2
  To the extent that Plaintiff intends to use the past allegations of sexual assault referenced in
 paragraphs 33 and 34 of the Complaint to establish Defendant’s knowledge of an employee’s

                                                12
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 13 of 15 PageID 162




 dictates, “[l]iability attaches when an employer (1) knows or should know about the

 offending employee’s unfitness and (2) fails to take appropriate action.” Garcia, 492 So.2d

 at 438‒39. Accordingly, based on the face of the Complaint, the Court must GRANT

 Defendant’s Motion to dismiss Count Six of Plaintiff’s Complaint.

                C. Assault Claim

        Lastly, Defendant asserts that Plaintiff’s claim for assault must be dismissed

 because the Complaint fails to adequately plead a basis for Defendant to be held

 vicariously liable. (Dkt. 16 at 13) In this regard, Plaintiff alleges that agents of Defendant

 broke into Plaintiff’s former co-worker’s condominium and “videoed and accosted Plaintiff

 and her former co-worker” while they were talking on the bed “after 11 pm.” (Dkt. 3 at ¶

 32) Plaintiff alleges, therefore, that she was “accosted” by agents of the Defendant and

 their actions were undertaken within the scope of their employment with Defendant. (Dkt.

 22 at 10; see also Dkt. 3 at ¶ 32)

        Under Florida law, assault is defined as “an intentional, unlawful threat by word or

 act to do violence to the person of another, coupled with an apparent ability to do so, and

 doing some act which creates a well-founded fear in such other person that such violence

 is imminent.” FLA. STAT. 784.011. An employer is liable for an employee’s intentional torts

 only “where the conduct occurs within the scope of the employment.” Fields v. Devereux

 Foundation, Inc., 244 So. 3d 1193, 96 (Fla. 2d DCA 2018) (citing Garcia v. Duffy, 492 So.

 2d 435, 438 (Fla. 2d DCA 1986)). In the case of intentional torts, “the employee’s conduct

 must be of the kind he was employed to perform,” must occur “substantially within the


 propensity to commit assault, the claim must fail. There are no allegations of sexual assault raised
 in the Complaint. Therefore, in this instance, a past sexual assault allegation is insufficient to
 establish Defendant’s knowledge of an individual’s propensity to commit the type of assault
 alleged in the Complaint.

                                                 13
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 14 of 15 PageID 163




 time and space limits authorized or required by the work to be performed’ and must be

 activated at least in part by a purpose to serve the master.” Id. (internal quotations

 omitted). Thus, “an employer can generally be held vicariously liable for an intentional tort

 where the employee’s tortious conduct is undertaken in furtherance of the employer’s

 interests.” Id. (internal citations omitted).

        Plaintiff’s claim, if proven, could reasonably support a jury finding that the alleged

 tortious conduct was undertaken in the performance of a job duty and motivated to serve

 Defendant’s interests and concerns about Plaintiff’s living arrangements with her former

 co-worker. Accordingly, Defendant’s Motion to Dismiss Count Seven is DENIED.

 IV.    CONCLUSION

        Upon consideration of the foregoing, it is hereby ORDERED as follows:

        1.      Defendant Gospel Crusade, Inc.’s Motion to Dismiss, (Dkt. 16), is

                GRANTED IN PART and DENIED IN PART. The Motion to Dismiss is

                GRANTED as to Count Six. Otherwise, the Motion to Dismiss is DENIED.

        2.      Count Six of Plaintiff’s Complaint, (Dkt. 3), is DIMISSED WITHOUT

                PREJUDICE. Plaintiff SHALL file an amended complaint within twenty-

                one (21) days of the date of this Order that cures the defects or deletes

                the claims for negligent retention.

                   a. If Plaintiff chooses to cure the defects, Plaintiff shall clarify (i) which

                       employee Plaintiff contends was negligently retained; (ii) the

                       knowledge      Defendant       allegedly   possessed    regarding    that

                       employee’s propensity to commit assault; and (iii) a basis that

                       renders paragraphs 33 and 34 of the Complaint relevant.



                                                 14
Case 8:19-cv-02511-MSS-TGW Document 29 Filed 07/13/20 Page 15 of 15 PageID 164




                b. If Plaintiff is unable to plead sufficient allegations regarding the

                    negligent retention claim at this time, Plaintiff will be afforded an

                    additional opportunity to amend the complaint once discovery

                    ensues.

       3.    Defendant SHALL have fourteen (14) days from the date the amended

             complaint is filed to file an Answer.

       4.    In light of the Court’s dismissal of the Complaint, Defendant’s Partially

             Unopposed Motion to Strike, (Dkt. 17), is DENIED AS MOOT. The Court

             notes, however, that if the negligent retention claim remains in the amended

             complaint and Plaintiff can articulate a basis that renders paragraphs 33

             and 34 relevant, the paragraphs may remain in the amended complaint.

             Otherwise, the paragraphs shall be deleted as superfluous and salacious.

       DONE and ORDERED in Tampa, Florida, this 13th day of July, 2020




 Copies furnished to:
 Counsel of Record
 Any Unrepresented Person




                                            15
